DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50,53,61,65,73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claims 50 & 73, the added limitations of “outermost ones of said plurality of cartridges fitting together being in contact with said frame” and “outermost ones of said cartridges fitting together being in contact with said frame” are not described for the elected species of figs. 36-37. As shown in figs. 36-37, the cartridges 510 are attached 

    PNG
    media_image1.png
    529
    762
    media_image1.png
    Greyscale

Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that   Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50,53,61,65,73 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khelifi et al. (WO 2010/148498 A1 as cited on form PTO-1449).
For claim 50, Khelifi et al. teach a fragile insect storage, transportation and release device for release of insects, the insects being fragile insects, comprising: 
a frame (34,36,36a); 
a plurality of cartridges (18) held within said frame (fig. 3), said plurality of cartridges fitting together with one another in said frame (cartridges 18 are fitted together and next to each other on the conveyor 36,36a in the frame structure, each cartridge is hooked onto the chain conveyor next to each other with the bracket 42,42a; also, see para. 0028) and outermost ones of said plurality of cartridges fitting together being in contact (indirectly) with said frame; said plurality of cartridges (18) configured for carrying the fragile insects, said cartridges having first and second ends (fig. 2A, can be any points along the mouth or rim of the container 18 where ref. 22 is pointing at because it is merely “ends”; also, ref. 24 can be considered as part of the closures) and 
a propulsion unit (page 8, lines 9-11, the notches 44 can be propulsion unit because it does propel the cartridges forward, OR page 9, lines 10-11, the blowing or blower for blowing), mounted with said cartridges on said frame and configured to operate one by one on said cartridges, to propel said fragile insects out of successive ones of said cartridges respectively thereby to release said insects (page 9 lines 5-7, stated that each cartridge can be operated separately or independently with their own actuators which are the propulsion units, thus, the actuators/propulsion units are mounted with the cartridges on the frame to operate the cartridges independently), the propulsion unit comprising an air blower (page 9, para. 0034) for blowing air through individual ones of said cartridges; 
an opening mechanism (23,26,27), for opening each one of said plurality of cartridges, the opening mechanism being coordinated with the propulsion unit to open a respective one of said cartridges by opening said closures at at least one of said first and second ends when said propulsion unit is in operation on said respective cartridge (implied so as to release the insects, and also shown in figs. 4A-4B) blow air through said respective cartridge between said first and second ends.
 	However, in the event that applicant does not believe Khelifi et al. teach the propulsion unit mounted with said cartridges on said frame and configured to operate one by one on said cartridges, to propel said fragile insects out of successive ones of said cartridges respectively thereby to release said insects; and the opening mechanism being coordinated with the propulsion mechanism to open a respective one of said 
For claim 53, Khelifi et al. further teach wherein said air blowing unit is configured to blow air at a velocity selected for a predetermined species of insect, said species of insect being a mosquito species and the selected velocity being substantially 3m/s (functional recitation to which an air blowing unit can performed the intended function depending on the user’s preference to adjust the velocity as desired for releasing the insects).
For claim 61, Khelifi et al. further teach wherein said closures comprises shutters (23 can be considered as shutters because ref. 23 are made of sections as shown in figs. 2A,2B), said shutters being openable due to said opening mechanism moving between respective cartridges (44 can be a manifold that slides as shown in figs. 4A-4D).  Khelifi et al. are silent about the shutters placed opposite openings of respective cartridges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shutters of Khelifi et al. be placed opposite openings of respective cartridges,  since it is has been held that mere duplication of the 
For claim 65, Khelifi et al. are silent about wherein said propulsion unit comprises a pressure source, and pressure produced by said pressure source is controlled to provide a defined velocity for insects exiting an aircraft. It would have been an obvious substitution of functional equivalent to substitute the blower or mechanical pusher of Khelifi et al. with a pressure source, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Note that Khelifi et al. stated that the device can be used on an aircraft (page 9, line 7).
For claim 73, the limitation has been explained in the above, thus, please see above. Not explained are: said cartridges having first and second ends with openings, the openings being closed with closures at said first and second ends to contain said insects, said closures at said second ends being porous; the opening mechanism being coordinated with the propulsion unit to open a respective one of said cartridges by opening said closures at said first ends when said propulsion unit is in operation on said respective cartridge to blow air through said respective cartridge between said first and second ends. Khelifi et al. teach said cartridges having first and second ends with openings (openings are at ref. 24 and ref. 23), the openings being closed with closures (door 23 and top 24) at said first and second ends to contain said insects, said closures at said second ends being porous (page 6, lines 16-17, top 24 has aeration); the opening mechanism being coordinated with the propulsion unit to open a respective one . 
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.  Applicant argued the following:
Thus the claims define that the cartridges fit together within the frame due to contact with the frame. Khelifi teaches no such contact. The cartridges are on the conveyer and none of the cartridges are in contact with the frame. Furthermore it would not occur to the skilled person considering Khelifi to replace the conveyor with direct contact with the frame, since the frame of Khelifi does not move.

	As stated in the above, applicant added limitation that was not disclosed or shown for the elected species of figs. 36-37. Please see above for explanation. It appears that the added limitation could read on fig. 15 because the cartridges in this embodiment is in contact with frame 292. Assuming, arguendo, that the elected species of figs 36-37 reads on the added limitation, the contact would be of an indirect one because, as shown in figs. 36-37, the cartridges are connected to the shutters and then the shutters are connected to the air blower 520, and assuming the air blowers are in contact or mounted on the frame somehow. Thus, the contact between the frame and the cartridges would be an indirect one. Given this, clearly, Khelifi’s cartridges are in contact (indirectly) with the frame. 
	In addition, based on fig. 3 of Khelifi, the cartridges are actually in contact with the frame because the frame can be designated as the 34,36,36a,42,42a. Since all cartridges are mounted on and in contact with the frame, the outermost ones of the cartridges are also in contact with the frame as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Son T Nguyen/Primary Examiner, Art Unit 3643